Title: From John Adams to William Lee, 21 March 1780
From: Adams, John
To: Lee, William


     
      Dr Sir
      Paris Hotel de Valois Ruë de Richelieu March 21. 1780
     
     I have just received your Favour from Brussells of the 17th. of this Month, and I thank you for this Instance of your Attention to me.
     Considering the State of Ireland, and the Spirit which Seems to be rising in England, which has already attained Such an Height, as to baffle the Minister in the East India Company, and to carry many Votes in the House of Commons almost to a Ballance with him and even Some against him, I should not be at all surprised, if Terms such as you mention should be offered to America; nor should I be Surprised if another Rumour which was propagated at the Palais Royal this day, should prove true, that a great Change is made or to be made in the Ministry, and that the Lords Shelbourne, Rockingham, Burke &c are in. Yet I have no proper Accounts of either.
     Whatever may be my Powers, or Instructions, or whether I have any or not, I am very much obliged to you for your Sentiments on such a Proposition as a Truce for America, supposing it should be made. Your Arguments are of great Weight, and will undoubtedly be attended to by every one, whoever he may be, who shall be called to give an Opinion upon Such a great Question. You will not expect me, at present to give if it is proper for me even to form, any decided Opinion upon it. Yet thus much, I may venture to say, that having had so long Experience of the Policy of our Ennemies, I am persuaded from the whole of it, if they propose a Truce it will be not with an Expectation or desire that America should accept it, but merely to try one Experiment more to deceive, divide, and Seduce, in order to govern.
     You observe that the Heads of Some, well intentioned tho visionary Americans, run much upon, a Truce. I have, Seen and heard enough, to be long Since convinced that the Americans in Europe are by no means, an Adequate Representative of those on the other side the Water. They neither feel nor reason like them in general: I should therefore upon all Occasions hear their Arguments with Attention, weigh them with Care, but be sure never to follow them when I know them to differ from the Body of their Countrymen, at home.
     You say the Duch are disturbed. Do you wonder at it? They have been kicked by the English as no reasonable Man would kick a Dog: they have been whipped by them, as no sober Postilion would whip an hackney Coach Horse. Can they submit to all this upon any Principle which would not oblige them to submit, if the English were to bombard Amsterdam, or cutt away their Dykes!
     I wish I knew the Name of the principal Confidant and Director of the Prince, whom you mention.
     I am very anxious to hear of the Arrival of Mr Laurens, but suspect you will learn it first.
     Mr Dana returns his Respects to you.
     I thank you, sir for your offers of service: nothing can oblige me more, than to communicate to me any Intelligence, of the designs of our Enemies in Politicks or War, their real and pretended Forces by Sea and Land. Pray what is the foundation of the story of a Quintuple Alliance between Holland, Sweeden, Russia, Prussia, and Denmark? I am with great Esteem, sir, your hul Set.
    